Exhibit 10.2

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date (as defined in Section 16.20), by and between JF STORAGE
HOLDING LLC, a Delaware limited liability company (the “Seller”) and SSTI
ACQUISITIONS LLC, a Delaware limited liability company (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the property
hereafter described, at the price and on the terms and conditions hereafter set
forth.

NOW, THEREFORE, in consideration of the recitals and mutual covenants hereafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE

1.1 Property. Seller agrees to sell and convey to Purchaser, and Purchaser
agrees to purchase from Seller, at the price and upon the other terms and
conditions hereafter set forth:

(a) the fee simple interests in and to the real property listed on Schedule
1.1(a) attached hereto, said real property being more particularly described on
Exhibits A-1 through A-11, attached hereto and made a part hereof, together with
all of the estate, right, title and interest of Seller in and to any land lying
in the beds of any streets, roads or avenues, open or proposed, public or
private, and all easements, rights, licenses, privileges, rights-of-way, strips
and gores, rights of ingress and egress, and such other real property rights and
interests appurtenant to the foregoing (collectively, the “Real Property”); and

(b) the buildings, structures, improvements, fixtures, facilities,
installations, machinery and equipment in, on, under or over the Real Property
and including, but not limited to, the foundations and footings therefor,
elevators, plumbing, air conditioning, heating, ventilating, mechanical,
electrical and utility systems, signs and light fixtures, doors, windows,
fences, parking lots, walks and walkways and each and every other type of
physical improvement, located at, on or affixed to the Real Property and, to the
fullest extent such items constitute realty under the laws of the State in which
the Property is located, as applicable (collectively, the “Improvements”) (the
Real Property and the Improvements are hereinafter jointly referred to as the
“Premises”); and

(c) all written leases, occupancy agreements and rental agreements
(collectively, the “Leases”) for rental units in the Property, together with all
tenant security deposits, if any, held by Seller on the Closing Date (as defined
below), and (ii) all cellular tower leases relating to the Property, if any, as
more particularly described on Exhibit B attached hereto and made a part hereof
(the “Tower Leases”); and

(d) All items of personal property owned by Seller (and expressly excluding any
property owned or controlled by Extra Space Storage LLC or its affiliates
(“Extra Space”) and located on or about the Premises (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “C” attached hereto; and

(e) Contracts. Seller’s interest (to the extent the same is assignable) under
the “Contracts” (as defined below), other than the “Rejected Contracts” (as
defined below); and

(f) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller (and expressly excluding any intangible property owned or
controlled by Extra Space) and pertaining to the Land, the Improvements, or the
Tangible Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, (iv) all transferable plans and specifications,
(v) all transferable licenses, permits, engineering plans and landscape plans,
and (vi) all assignable warranties and guarantees relating to the Property or
any part thereof.

All of the foregoing items are also sometimes hereinafter collectively referred
to as the “Property”.



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE PRICE; EARNEST MONEY

2.1 Purchase Price. The purchase price (“Purchase Price”) for the Property shall
be FORTY FOUR MILLION THIRTY THOUSAND and No/100 Dollars ($44,030,000.00),
payable as set forth in Sections 2.2 and 2.3 below. The Purchase Price shall be
allocated as shown on Schedule 2.1 attached hereto.

2.2 Earnest Money. Within three (3) business days following the “Effective Date”
(as defined below) Purchaser will deposit into escrow with Stewart Title
Insurance Company (the “Escrow Agent” or “Title Company”, as applicable, which
will act through its Title Associates division), a wire transfer in immediately
available federal funds as earnest money hereunder, in an amount equal to FIVE
HUNDRED THOUSAND and No/100 Dollars ($500,000.00) (together with all interest
accrued thereon, the “Earnest Money”). The Earnest Money shall be held by the
Escrow Agent pursuant to the terms of Section 7.2 hereof. The Earnest Money
shall at all times prior to Closing be invested in a federally insured interest
bearing account approved by Seller and Purchaser in writing. At the Closing,
Purchaser shall receive a credit against the Purchase Price for the Earnest
Money. If Purchaser shall fail to timely deposit the Earnest Money pursuant to
the terms of this Section 2.2, Seller shall have the right, at its sole
election, to terminate this Agreement upon written notice to Purchaser.

2.3 Balance of Purchase Price. The balance of the Purchase Price, plus or minus
prorations and adjustments as provided for herein, shall be paid by Purchaser at
Closing by wire transfer of immediately available federal funds to the Escrow
Agent in escrow for disbursement pursuant to the terms hereof.

ARTICLE III

TITLE INSURANCE; SURVEY

3.1 Title Commitment and Survey. Seller shall convey good and marketable title
to the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” and the “Standard Exceptions” (each as defined below). Within five
(5) days following the Effective Date, Seller shall obtain, at Purchaser’s sole
cost and expense, and deliver to Purchaser, a title commitment or title
commitments (whether one or more, the “Title Commitment”) for one or more ALTA
Owner’s Policy or Policies of Title Insurance (the “Title Policy”), issued by
the Title Company, insuring good and marketable fee simple title to the
Property, together with legible copies of all exceptions listed therein.
Purchaser shall have until the earlier to occur of (i) fifteen (15) days
following its receipt of the Title Commitment, legible copies of all exceptions
listed therein and the “Survey” (defined below) and (ii) the expiration of the
Due Diligence Period, to deliver to Seller written notice of Purchaser’s
objections to title other than Standard Exceptions (the “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove (i) mechanics liens arising out of Seller’s acts not to exceed the sum of
Twenty Five Thousand and no/100 Dollars ($25,000.00) for each project comprising
the Property (collectively, the “Mechanics Liens”) and (ii) the mortgage lien
encumbering each project comprising the Property in favor of General Electric
Capital Corporation (together with any successors and/or assigns, “GECC”) (the
“Mortgage Lien”) by payment to GECC of the net proceeds at Closing in accordance
with that certain Second Forbearance Agreement dated February 28, 2011 by and
between Seller and GECC, as amended by that certain Amendment to Second
Forbearance Agreement dated March 16, 2011 (as amended, the “Forbearance
Agreement”), and Seller may apply the Purchase Price paid by Purchaser to the
payment of the Mortgage Lien and the Mechanics Liens so as to cause the same to
be released of record. Seller shall use commercially reasonable efforts to cause
GECC to release the Mortgage Lien of record in accordance with the terms of the
Forbearance Agreement. Seller shall notify Purchaser in writing within five
(5) days following Seller’s receipt of the Title Objection Letter concerning
which title objections, if any, Seller has agreed to cure. In the event that
Seller does not undertake to cure all of the objections in the Title Objection
Letter (other than Standard Exceptions) or does not timely respond to the Title
Objection Letter), then Purchaser shall have the right for five (5) days after
receipt of Seller’s response to the Title Objection Letter (or five (5) days
following the expiration of the period within which Seller was to so respond) to
either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement and receive a
prompt refund of the Earnest Money. If Purchaser does not either waive such
title objection or terminate this Agreement, in each case within such five
(5) day period, then

 

2



--------------------------------------------------------------------------------

Purchaser shall be deemed to have waived such title objections. All exceptions
set forth in Schedule B of the Title Commitment which are not objected to by
Purchaser (including matters initially objected to by Purchaser which objections
are subsequently waived in writing) are herein collectively called the
“Permitted Encumbrances”. In the event that any update to the Title Commitment
indicates the existence of any liens, encumbrances or other defects or
exceptions other than Standard Exceptions (the “Unacceptable Encumbrances”)
which are not shown in the initial Title Commitment and that are not caused by
Purchaser, Purchaser shall within five (5) days after receipt of any such update
to the Title Commitment notify Seller in writing of its objection to any such
Unacceptable Encumbrance (the “Unacceptable Encumbrance Notice”).
Notwithstanding anything to the contrary contained herein, Seller shall have no
obligation to take any steps or bring any action or proceeding or otherwise to
incur any expense whatsoever to eliminate or modify any of the Unacceptable
Encumbrances. In the event Seller is unable, unwilling or for any reason fails
to eliminate or modify all of the Unacceptable Encumbrances to the reasonable
satisfaction of Purchaser, Purchaser may, as its sole remedy, terminate this
Agreement by delivering notice thereof in writing to Seller by the earliest to
occur of (i) the Closing Date, (ii) five (5) days after Seller’s written notice
to Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement pursuant to the immediately preceding sentence on or before the
applicable date set forth above, the Earnest Money shall be returned to
Purchaser, without the consent or joinder of the Seller being required and
notwithstanding any contrary instructions which may be provided by Seller to
Escrow Agent, and neither party shall have any obligations hereunder other than
the Surviving Obligations. For purposes of this Agreement, the term “Standard
Exceptions” shall mean: (i) liens of real estate taxes, assessments, water and
sewer rates and charges, and any other governmental or quasi-governmental taxes,
charges or assessments levied or assessed against the Property, which are not
yet due and payable, (ii) any and all state, city, county or Federal present and
future laws, rules, regulations, statutes, ordinances, orders, special permits,
building codes, approvals or other legal requirements affecting the Property,
including without limitation, those relating to zoning and land use, (iii) all
matters set forth in the Title Commitment and waived by the Purchaser or deemed
to be waived by the Purchaser as provided hereinabove, (iv) the standard printed
exclusions contained in an ALTA form of title insurance policy, unless the
Purchaser obtains, at its sole cost, expense and risk, endorsements to the title
insurance policy which exclude any such standard printed exclusions, (v) the
Leases, and (vi) any title exception created by any act or omission of the
Purchaser or its representatives, agents, employees or invitees.

3.2 Surveys. Purchaser shall promptly order and obtain, at its sole cost and
expense, current, as-built surveys of the Property prepared by a registered
surveyor acceptable to Purchaser (collectively, the “Survey”), which shall be
updates of the existing surveys delivered by Seller to Purchaser pursuant to
Section 4.1(a) below

3.3 Title Policy. As a condition precedent to Purchaser’s obligation to close
under this Agreement, the Title Company shall have delivered to Purchaser at
Closing, at Purchaser’s sole cost and expense, one or more ALTA Standard Owner’s
Policy of Title Insurance for the Property (collectively, the “Title Policy”)
issued by the Title Company, showing fee simple title to the Property in the
name of Purchaser subject only to the Standard Exceptions and the Permitted
Encumbrances. Notwithstanding anything herein to the contrary, with respect to
the Property, Purchaser shall accept one or more signed, marked title
commitments at Closing, in form consistent with the title commitment(s) approved
by Purchaser hereunder, which shall be deemed to satisfy the condition precedent
set forth in this Section 3.3. Seller shall reasonably cooperate with Purchaser
for the issuance of the Title Policy by furnishing such customary Owner
Affidavits, GAP Undertakings, to the extent applicable, and other such documents
as may be reasonably required in order to effectuate the Closing and which do
not cause Seller’s obligations to exceed, and which are consistent with, the
deeds to be delivered at Closing. Should the condition precedent in this
Section 3.3 not be satisfied at Closing, Purchaser shall have the right, as its
sole remedy, in the event such condition precedent is not satisfied within 10
business days after written notice to Seller thereof, to terminate this
Agreement, upon written notice to Seller, whereupon the Earnest Money shall be
returned to Purchaser; provided, however, that in the event such condition is
not satisfied due to the intentional acts of Seller, then Purchaser shall be
entitled to pursue its remedies under Article XII below.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

DUE DILIGENCE; REVIEW; APPROVAL

4.1 Due Diligence; Other Conditions Precedent to Agreement

(a) Due Diligence Information. Seller shall use commercial reasonable efforts,
to the extent same are in the possession or reasonable control of Seller, to
deliver to Purchaser (at Seller’s expense), within five (5) days after the
Effective Date, legible copies of all of the due diligence items listed on
Exhibit “A” attached hereto and incorporated herein with respect to each of the
properties comprising the Property (collectively, the “Due Diligence Items”).
Notwithstanding the foregoing, no failure of Seller to deliver any of the Due
Diligence Items shall extend the Due Diligence Period nor shall Seller have any
liability in connection therewith. Purchaser acknowledges that certain Due
Diligence Items may be in the possession of Extra Space, not Seller, and
although Seller shall request that Extra Space provide such Due Diligence Items
in its possession, Seller shall have no liability or obligation in connection
with Extra Space’s failure to provide same. Seller and Purchaser agree that
(i) Purchaser’s obligation to proceed with the Closing is subject to
satisfaction, approval or waiver by Purchaser, in its sole and absolute
discretion, on or before the expiration of the Due Diligence Period, of all
matters pertaining to the physical, structural, electrical, mechanical, soil,
drainage, environmental, zoning, permitting, land use and other governmental
compliance matters and conditions with respect to the Property, in accordance
with this Article IV, including without limitation the Due Diligence Items, and
(ii) commencing upon the Effective Date hereof and continuing for a period of
thirty (30) days thereafter (the “Due Diligence Period”), Purchaser shall have
the right to conduct its due diligence on the Property, in accordance with this
Article IV.

(b) Entry; Inspection. During the Due Diligence Period, Seller shall provide
Purchaser with reasonable access to the Property, in accordance with the terms
and conditions of this Section 4(b), in order for Purchaser to conduct such
inspections, tests and studies as Purchaser may elect of the physical condition
of the Property, including, without limitation, inspection and testing for the
presence of hazardous materials, and for structural, mechanical, seismic,
electrical and other physical and environmental conditions and/or
characteristics of the Property. Such access, inspections, tests and studies
shall be permitted and conducted on the following terms and conditions:

(i) Such inspections, tests and studies and Purchaser’s access to the Property
shall be subject to the rights of existing tenants, licensees or occupants;

(ii) Purchaser shall pay for (and be solely responsible for) all inspections,
tests and studies ordered by Purchaser and all inspection fees, appraisal fees,
engineering fees and other costs and expenses of any kind incurred by Purchaser
or any of Purchaser’s agents, representatives, or other persons designated by
Purchaser relating to such inspection and its other access shall be at the sole
cost and expense of Purchaser;

(iii) In connection with any entry by Purchaser or its agents, employees or
contractors onto the Property, Purchaser shall give Seller reasonable advance
notice of such entry (which notice to the Entry Representative may be given
verbally at telephone number 704-927-3369 or via email at
Ed.hill@BabcockBrown.com), but in no event less than forty-eight (48) hours
notice, and shall conduct such entry and any inspections in connection therewith
so as to minimize interference with Seller’s business on, and Seller’s tenants’
occupancy of, the Property. Furthermore, Purchaser shall only conduct such entry
or inspection with the Entry Representative, or another representative of Seller
designated by the Entry Representative, present to accompany the Purchaser,
unless Seller otherwise agrees, and Seller agrees to have such representative
reasonably available;

(iv) Purchaser shall indemnify and hold Seller (and its officers, directors,
shareholders, partners, principals, members, property managers, employees,
agents, affiliates and representatives, and any successors or assigns of the
foregoing) harmless from and against all costs, expenses, damages, liabilities,
liens or claims, including, without limitation, reasonable attorneys’ fees and
court costs, arising from any entry on the Property by Purchaser, its agents,
representatives, employees or contractors in the course of performing
inspections, tests and/or inquiries provided for under this Agreement, or
resulting from any conditions on the Property created by Purchaser’s entry and
testing (but not including any claims resulting from the discovery or disclosure
of pre-existing physical or environmental conditions on, in, under or about the
Property). Furthermore, Purchaser agrees to pay Seller on demand the reasonable
cost of repairing and restoring any damage or disturbance which Purchaser or any

 

4



--------------------------------------------------------------------------------

of Purchaser’s agents, representatives, or other persons designated by Purchaser
shall cause to the Property upon receipt of reasonably satisfactory evidence of
the extent of such damage and reasonably satisfactory evidence of the cost to
repair the same, such indemnification shall survive the termination of this
Agreement for a period of ten (10) months;

(v) Prior to conducting any physical inspection or testing at the Property,
Purchaser shall obtain, and during the period of such inspection or testing
shall maintain, at its sole cost and expense, commercial general liability
insurance, including a contractual liability endorsement, and personal injury
liability coverage, with Seller and its managing agent, if any, named as
additional insureds, from an insurer reasonably acceptable to Seller, which
insurance policies shall have limits for bodily injury and death of not less
than Three Million Dollars ($3,000,000) for any one occurrence and not less than
Three Million Dollars ($3,000,000) for property damage liability for any one
occurrence. Prior to making any entry upon the Property, Purchaser shall furnish
to Seller a certificate of insurance and a copy of the insurance policy
evidencing the foregoing coverages. Purchaser’s obligation to obtain and
maintain such insurance shall survive the termination of this Agreement for a
period of ten (10) months;

(vi) In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities;

(vii) In the event that Closing hereunder shall not occur for any reason
whatsoever, Purchaser shall promptly return to Seller copies of all due
diligence materials delivered by Seller to Purchaser and shall destroy all
copies and abstracts thereof, however the delivery of such items shall in no
event be a condition to the return of the Earnest Money to Purchaser; and

(viii) Notwithstanding anything to the contrary set forth herein, Purchaser or
any of Purchaser’s agents, representatives, or other persons designated by
Purchaser shall not be permitted to conduct borings of the Property or drilling
in or on the Property, or any other invasive testing, in connection with the
preparation of an environmental audit or in connection with any other inspection
of the Property without the prior written consent of Seller, which consent may
be conditioned or withheld at Seller’s sole and absolute discretion (and if such
consent is given, Purchaser shall be obligated to pay to Seller on demand the
cost of repairing and restoring any such damage). The preceding sentence shall
not be deemed to prohibit Purchaser from conducting Phase I environmental site
assessments of the Property,

(c) Due Diligence Review; Approval. If, prior to the expiration of the Due
Diligence Period, based upon such review, examination or inspection, Purchaser
determines, in its sole and absolute discretion, for any reason or no reason,
that it no longer desires to acquire the Property, then Purchaser shall have the
right to terminate this Agreement upon written notice to Seller (the
“Termination Notice”) prior to the expiration of the Due Diligence Period,
whereupon the Earnest Money promptly shall be returned to Purchaser by the
Escrow Agent, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which may be provided by Seller to
Escrow Agent, and this Agreement, and the obligations of the parties to purchase
and sell the Property hereunder, shall terminate, except that Purchaser’s
obligations under Sections 4(b)(iv) and 4(b)(vii) above shall survive such
termination. If, however, on or before the expiration of the Due Diligence
Period, Purchaser determines that the foregoing due diligence matters are
acceptable to Purchaser and that it intends to proceed with the acquisition of
the Property and the Closing hereunder, then Purchaser shall notify Seller of
such determination in writing (the “Approval Notice”). However, if Purchaser
fails to deliver a Termination Notice or an Approval Notice to Seller prior to
the expiration of the Due Diligence Period, then Purchaser shall be deemed to
have elected to proceed to Closing, subject to all of the terms and conditions
of this Agreement and the obligations of the parties hereunder shall not
terminate, but shall continue in full force and effect. Following the Due
Diligence Period, Purchaser shall continue to have the right to enter upon the
Property, subject to the conditions set forth above, but shall have no further
right to terminate this Agreement in connection with any inspections thereafter
conducted by Purchaser.

(d) Contracts. Purchaser shall notify Seller prior to the expiration of the Due
Diligence Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Rejected Contracts which are not
assignable shall be cancelled by Seller at Purchaser’s written request, but
Purchaser shall pay at Closing any

 

5



--------------------------------------------------------------------------------

fee or penalty required under the terms of such Rejected Contract as a condition
to the termination thereof. If Purchaser shall notify Seller in writing during
the Due Diligence Period that there are Rejected Contracts that are not
cancellable and are not assumable, then Seller and Purchaser shall reasonably
and in good faith cooperate with each other to either obtain consent to
Purchaser’s assumption thereof or the cancellation thereof.

ARTICLE V

COVENANTS

5.1 Seller’s Covenants. Between the date of this Agreement and the Closing (or
earlier termination of this Agreement):

(a) Except as agreed upon in writing by Purchaser, such agreement not to be
unreasonably withheld, delayed or conditioned, Seller will not make any
alterations or physical changes to the Property, except in the ordinary course
of business or as required under applicable law or under the existing mortgage
loan documents, and Seller will maintain the Property in keeping with its
current practices.

(b) Seller will not sell, transfer, convey or encumber, or cause to be sold,
transferred, conveyed or encumbered, the Property, or any part thereof or
interest therein, or consent to or acquiesce in any alteration or amendment to
the zoning classification of the Property.

(c) Seller agrees to operate and maintain the Property in the normal course of
business substantially in accordance with Seller’s past practices with respect
to the Property, normal wear and tear excepted, subject, however, to the
requirements of Article XV.

(d) Seller agrees to enter into only those third-party contracts that are
cancellable on thirty (30) days written notice or less, without payment of any
fee or penalty.

(e) Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, or (ii) amend or terminate
(other than due to a default thereunder) any existing leases, including the
Tower Leases, of the Property, without the prior written consent of Purchaser
not to be unreasonably withheld, delayed or conditioned.

(f) Seller agrees to promptly provide Purchaser with copies of any and all
notices which Seller receives from and after the Effective Date concerning
(i) any proposed or threatened condemnation of the Property, (ii) any alleged
violations of the Property with respect to applicable governmental laws or
requirements, or (iii) any litigation filed or threatened against Seller or the
Property.

(g) Seller will continue to maintain all insurance policies currently in force
with respect to the Property in such amounts as is maintained by Seller on the
date of this Agreement (or replacements thereof containing substantially similar
coverage to the extent available on commercially reasonable terms). Copies of
such insurance policies are attached hereto as Exhibit J.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

6.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that:

(a) Seller is a limited liability company, duly organized and validly existing
under the law of the State of Delaware. Seller has the full right, power and
authority to enter into this Agreement and to sell and convey the Property to
Purchaser as provided herein and to carry out its obligations hereunder. None of
the execution, delivery or performance of this Agreement by Seller does or will,
with or without the giving or notice, lapse of time or both (1) violate,
conflict with, constitute a default under (A) the organization documents of
Seller or any agreement, instrument or other document to which Seller is a party
or by which it is bound, or (B) any judgment, decree, order, statute,
injunction, rule, regulation or the like of a governmental unit, authority,
agency or instrumentality applicable to Seller or (2) result in the creation of
any lien upon the Property.

(b) This Agreement constitutes, and when so executed and delivered Seller’s
Closing Deliveries will constitute, the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with its and their terms.

 

6



--------------------------------------------------------------------------------

(c) There is no litigation, action, suit, arbitration or governmental
investigation pending, or to Seller’s actual knowledge threatened, against or
relating to Seller or the Property, except as set forth on Exhibit “D” attached
hereto.

(d) Seller is not a “foreign person” as such term is defined in
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.

(e) There are no pending (or to Seller’s actual knowledge, threatened)
condemnation or similar proceeding or public improvements affecting the Property
or any part thereof.

(f) No portion of the Property comprises part of a tax parcel which includes
property other than property comprising all or a portion of the Premises. To
Seller’s actual knowledge, no application or proceeding is pending with respect
to a reduction or an increase of such taxes and there are no tax refund
proceedings relating to the Property which are currently pending. Seller has not
received written notice of, and has no actual knowledge concerning, any special
tax or assessment to be levied against the Property.

(g) Seller has not received any notice from any insurance company or inspection
or rating bureau setting forth any requirements as a condition to the
continuation of any insurance coverage on or with respect to the Property or the
continuation of such insurance coverage at the existing premium rates and
otherwise has no actual knowledge of any such requirements.

(h) Seller has not (i) made a general assignment for the benefit of its
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, or (iv) admitted in writing its inability to pay its debts as
they become due.

(i) To Seller’s actual knowledge, the list of contracts attached hereto as
Exhibit E (the “Contracts”), is a true, correct and complete list of all service
contracts, equipment leases and/or maintenance agreements affecting the
Property, and there are no other such agreements affecting the Property.

(j) Seller has no actual knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Real Property or the Improvements.

(k) except for those tenants in possession of the Property under written leases
for space in the Property, as shown on the rent roll attached hereto as
Exhibit F (the “Rent Roll”), there are no parties in possession of, or claiming
any possession to, any portion of the Property.

(l) Seller has no actual knowledge of, and has not received, any written notice
of any violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied.

(m) At Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property.

(n) The Rent Roll (which is effective as of the date indicated thereon), and as
the same shall be updated and recertified at Closing by Seller, is and shall be
true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Roll.

(o) Except as disclosed in any environmental, site assessment or similar report
provided to or obtained by Purchaser, Seller has no actual knowledge, and has
received no notice, regarding any environmental contamination on, at or adjacent
to the Property.

(p) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action.

(q) There are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing.

 

7



--------------------------------------------------------------------------------

(r) Except as disclosed in any inspection, site assessment, engineering or
similar report provided to or obtained by Purchaser, Seller has no actual
knowledge of any material defects in the drainage systems, foundations, roofs,
walls, superstructures, plumbing, air conditioning and heating equipment,
electrical wiring, boilers, hot water heaters or other portions of the Property.

(s) To Seller’s actual knowledge, except as disclosed in any environmental, site
assessment or similar report provided to or obtained by Purchaser, the
Improvements are free from the presence or suspected presence of any form of
mold, including those producing mycotoxins, specifically including, but not
limited to, Aspergillus, Penicillium, and Stachybotrys.

(t) To Seller’s actual knowledge, except as disclosed in any environmental, site
assessment or similar report provided to or obtained by Purchaser, there are no
underground storage tanks located on or under the Property, there are no
conditions on, at or relating to the Property which are in non-compliance with
Environmental Requirements (as defined below), and there are no Hazardous
Materials (as defined below) on, in or under the Property in quantities that
require reporting, investigation or remediation under Environmental
Requirements.

Seller shall deliver a certificate to Purchaser at Closing (the “Reaffirmation
Certificate”), updating and recertifying all of the foregoing representations
and warranties to Purchaser as of the Closing Date or setting forth, as
applicable, any changes or qualification to such representations and warranties.

Any and all uses of the phrase “to Seller’s actual knowledge” or other
references to Seller’s knowledge in this Agreement, shall mean the actual,
present, conscious knowledge of Seller as to a fact at the time given, without
any affirmative duty of investigation or inquiry. Without limiting the
foregoing, Purchaser acknowledges that the Seller may not have performed and is
not obligated to hereafter perform any investigation or review of any files or
other information in the possession of Seller, or to make any inquiry of any
persons, or to take any other actions in connection with the representations or
warranties of Seller set forth in this Agreement. Neither the actual, present,
conscious knowledge of any other individual or entity, nor the constructive
knowledge of the Seller or of any other individual or entity, shall be imputed
to the Seller.

The representations and warranties of Seller set forth in this Section 6.1 are
subject to the following limitations: (i) to the extent, at any time prior to
Closing, that Seller shall deliver to Purchaser (or any of its representatives)
written information with respect to the Property that contains provisions
inconsistent with any of such representations and warranties, then such
representations and warranties shall be deemed modified to conform to such
provisions and Purchaser shall be deemed to have knowledge thereof and (ii) in
the event that, prior to Closing, Purchaser shall obtain knowledge of any
information that is contradictory to, and would constitute the basis of a breach
of, any representation or warranty or failure to satisfy any condition on the
part of Seller, then, promptly thereafter (and, in all events, prior to
Closing), Purchaser shall deliver to Seller notice of such information
specifying the representation, warranty or condition to which such information
relates, and Purchaser further acknowledges that such representation or warranty
will not be deemed breached in the event Purchaser shall have, prior to Closing,
obtained knowledge of any information that is contradictory to such
representation or warranty and shall have failed to disclose same to Seller as
required hereby, and Purchaser shall not be entitled to bring any action after
the Closing Date based on such breach or failure. Notwithstanding the foregoing,
if Purchaser shall have disclosed to Seller the contradictory information that
forms the basis of a breach that would cause the failure of any of Purchaser’s
conditions to closing set forth in Section 8.1 hereof, then Purchaser, as
Purchaser’s sole remedy in connection with the failure of such condition, absent
a cure of such breach on the part of Seller pursuant to the terms hereof, shall
have the right to terminate this Agreement upon notice to Seller, whereupon the
Earnest Money shall be returned to Purchaser, and neither party shall have any
obligations hereunder other than the Surviving Obligations. Without limiting the
generality of the foregoing, Purchaser shall be deemed to know that any
representation or warranty contained herein is untrue, inaccurate or breached to
the extent that (1) Purchaser or its representatives has actual knowledge of any
fact or information which is inconsistent with such representation or warranty
or (2) this Agreement or written information with respect to the property
delivered by or on behalf of Seller to Purchaser or its representatives contain
provisions inconsistent with any of such representations and warranties.

For purposes of this Agreement, “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource

 

8



--------------------------------------------------------------------------------

Conservation and Recovery Act (42 U.S.C. §6901 et seq.) (“RCRA”) or regulations
promulgated under RCRA; (iii) any substance regulated by the Toxic Substances
Control Act (15 U.S.C. §2601 et seq.); (iv) gasoline, diesel fuel, or other
petroleum hydrocarbons; (v) asbestos and asbestos containing materials, in any
form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas; (viii) any radioactive material, including any “source
material”, “special nuclear material” or “byproduct material”, as now or
hereafter defined in 42 U.S.C. §2011 et seq.; and (ix) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under “Environmental Requirements” (as defined below) or the common
law, or any other applicable laws relating to the Property. Hazardous Materials
shall include, without limitation, any substance, the presence of which on the
Property, (A) requires reporting, investigation or remediation under
Environmental Requirements; or (B) causes or threatens to cause a nuisance on
the Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property. Further, for
purposes of this Agreement, “Environmental Requirements” shall mean all laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders,
and decrees, now or hereafter enacted, promulgated, or amended, of the United
States, the states, the counties, the cities, or any other political
subdivisions in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property, or the use of the Property, relating to pollution,
the protection or regulation of human health, natural resources, or the
environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

6.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a) Purchaser is a limited liability company, duly organized, validly existing
and in good standing under the law of the State of Delaware and is, or at
Closing will be, in good standing and qualified to do business under the laws of
the State in which each Property is located. Purchaser has the full right, power
and authority to enter into this Agreement and to purchase the Property from
Seller as provided herein and to carry out its obligations hereunder. None of
the execution, delivery or performance of this Agreement by Purchaser does or
will, with or without the giving or notice, lapse of time or both (1) violate,
conflict with, constitute a default under (A) the organization documents of
Purchaser or any agreement, instrument or other document to which Purchaser is a
party or by which it is bound, or (B) any judgment, decree, order, statute,
injunction, rule, regulation or the like of a governmental unit, authority,
agency or instrumentality applicable to Purchaser, or (2) require the approval
or waiver of or filing with any person (including, without limitation, any
governmental unit, authority, agency or instrumentality). The person signing
this Agreement on behalf of Purchaser is authorized to do so.

(b) This Agreement constitutes, and when so executed and delivered Purchaser’s
Closing Deliveries will constitute, the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with its and their terms.

(c) There are no judgments, orders or decrees of any kind against Purchaser
unpaid or unsatisfied of record and no legal action, suit or other legal or
administrative proceeding pending before any court or administrative agency
which has, or is likely to have, any material adverse effect on (i) the business
or assets or the condition, financial or otherwise, of Purchaser or (ii) the
ability of Purchaser to perform its obligations under this Agreement.

(d) Purchaser has not (i) made a general assignment for the benefit of its
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Purchaser’s assets, or (iv) admitted in writing its ability to pay its debts as
they become due.

(e) Purchaser is not acquiring the Property with the assets of an employee
benefit plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended “ERISA”). Purchaser is not a “party in
interest” within the meaning of Section 3(3) of ERISA with respect to any
beneficial owner of Seller.

(f) Neither Purchaser nor any member, partner or shareholder of Purchaser, nor
any owner of a direct or indirect interest in Purchaser (x) is listed on any
Governmental Lists (as defined below), (y) is a person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
Executive Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions
contained in the rules and regulations of OFAC

 

9



--------------------------------------------------------------------------------

(as defined below) or in any enabling legislation or other Executive Orders in
respect thereof, or (z) is currently under investigation by any governmental
authority for alleged criminal activity or Patriot Act Offenses. For purposes
hereof, the term “Patriot Act Offenses” shall mean any violation of the criminal
laws of the United States of America or of any of the several states, or that
would be a criminal violation if committed within the jurisdiction of the United
States of America or any of the several states, relating to terrorism or the
laundering of monetary instruments, including any offense under (A) the criminal
laws against terrorism; (B) the criminal laws against money laundering; (C) the
Bank Secrecy Act, as amended; (D) the Money Laundering Control Act of 1986, as
amended; or (E) the Patriot Act. “Patriot Act Offenses” shall also include the
crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, “Governmental Lists” shall mean
(I) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (II) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, or (III) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to any
Executive Order of the President of the United States of America.

(g) Subject to the representations and warranties of Seller set forth in
Section 6.1 of this Agreement, Purchaser, for itself and its agents, affiliates,
successors and assigns, hereby releases and forever discharges Seller, its
employees, agents, affiliates, successors and assigns from any and all rights,
claims and demands at law or in equity, whether known or unknown at the time of
this Agreement, which Purchaser has or may have in the future, arising out of
the physical, environmental, economic or legal condition of the Property,
including, without limitation, any claim for indemnification or contribution
arising under environmental laws or any similar federal, state or local statute,
rule or ordinance relating to liability of property owners for environmental
matters.

6.3 Survival. All of the representations and warranties of the parties set forth
in this Agreement expressly shall survive the Closing for a period of ten
(10) months (the “Survival Period”). No claim for a breach of any representation
or warranty shall be actionable or payable unless written notice containing a
description of the specific nature of such breach shall have been given to the
other party prior to the expiration of the Survival Period and an action shall
have been commenced within thirty (30) days after the termination of the
Survival Period. Notwithstanding anything to the contrary set forth in this
Agreement, Seller’s liability for breach of any covenant, representation or
warranty of Seller contained in this Agreement and in any document executed by
Seller pursuant to this Agreement, including, without limitation, any documents
or instruments delivered by Seller at Closing (subject to the limitations of
survival set forth in this Section 6.3), shall not be made unless such claims
are in excess of One Hundred Fifteen Thousand and No/100 Dollars ($115,000.00)
in the aggregate (the “Materiality Threshold Amount”) and Seller’s aggregate
liability for any and all claims arising out of any such covenants,
representations and warranties shall not exceed Three Million and No/100 Dollars
($3,000,000.00) (the “Seller Liability Cap”). In addition, in no event shall
Seller be liable for any incidental, consequential, indirect, punitive, special
or exemplary damages, or for lost profits, unrealized expectations or other
similar claims, and in every case Purchaser’s recovery for any claims referenced
above shall be net of any insurance proceeds and any indemnity, contribution or
other similar payment recovered by Purchaser from any insurance company, tenant
or other third party.

ARTICLE VII

ESCROW AND CLOSING

7.1 Closing. The closing hereunder (the “Closing”) shall be through the escrow
(the “Escrow”) referred to in Section 7.2 below, and shall take place on the
date that is thirty (30) days after the expiration of the Due Diligence Period
(the “Closing Date”). In the event that either Seller or Purchaser shall fail to
perform its obligations on the Closing Date, then such party shall be in default
hereunder; provided, however, that the defaulting party shall have a period of
three (3) business days following the Closing Date within which to cure such
default and close the transaction contemplated by this Agreement strictly in
accordance with the terms hereof, failing which the non-defaulting party shall
have the right to pursue any remedies available under this Agreement with
respect to such default. It is agreed that time shall be of the essence with
respect to this Section 7.1. Purchaser shall have an option to extend the
Closing Date for a period of ten (10) days (the “Extension Option”), which
Extension Option may be exercised by Purchaser (i) providing Seller with written
notice prior to the initially scheduled Closing Date, informing Seller that
Purchaser has elected to exercise the Extension Option, and (ii) deposing an
additional earnest money deposit (the “Extension Deposit”) in the amount of One
Hundred Thousand and no/100 Dollars ($100,000.00) with the Escrow Agent prior to
the initially scheduled Closing Date. The Extension Deposit, if and

 

10



--------------------------------------------------------------------------------

when made, shall be added to the Earnest Money and deemed a part thereof for all
purposes under this Agreement, and shall be applied as a credit against the
Purchase Price at Closing. Possession of the Property shall be delivered to
Purchaser at the Closing, subject only to the rights of tenants in possession
under the Leases.

7.2 Escrow. This Agreement shall serve as escrow instructions to the Escrow
Agent and an executed copy of this Agreement shall be deposited with the Escrow
Agent. Seller and Purchaser hereby agree to hold the Escrow Agent harmless for
any loss of any deposited funds, including the Earnest Money, due to the failure
of the financial institution in which such funds are deposited, and the Escrow
Agent shall not be liable in any way to Seller or Purchaser for any action taken
in good faith pursuant to the terms hereof; provided, however, that nothing
herein shall release the Escrow Agent for its fraud, willful misconduct or gross
negligence. In the event of a termination of this Agreement or a default under
this Agreement, the Earnest Money shall be delivered or disbursed by the Escrow
Agent as provided in this Agreement. If either party shall declare the other
party in default under this Agreement and shall make demand (a “Demand”) upon
the Escrow Agent for possession of the Earnest Money, said party must provide
the other party with a copy of such Demand made upon the Escrow Agent. Except as
otherwise expressly provided in this Agreement, the Escrow Agent shall not
disburse the Earnest Money until the demanding party delivers to the Escrow
Agent evidence (e.g., returned receipt from U.S. Postal Service) of the other
party’s receipt of the Demand and the Escrow Agent has not received written
objection to such Demand from the other party within five (5) business days
following said party’s receipt of the copy of such Demand. Except as otherwise
expressly provided in this Agreement, if any objection is so received or if any
conflicting Demand shall be timely made upon the Escrow Agent, the Escrow Agent
shall not disburse any part of the Earnest Money and shall await settlement of
the controversy or deposit the Earnest Money with the court in the county where
the Premises is located, in an interpleader action or otherwise for the purpose
of having the respective rights of the parties adjudicated. Upon making such
deposit or upon institution of such interpleader action or other actions, the
Escrow Agent shall be fully relieved and discharged from all further obligations
hereunder with respect to the Earnest Money. Provided that the Escrow Agent in
good faith executes the terms hereof, it shall be indemnified by the
non-prevailing party in any dispute over the Earnest Money from and against its
costs, expenses and liabilities (including reasonable attorney’s fees) in
connection with any proceeding in which the Escrow Agent may become a party or
otherwise involved by reason of the Escrow Agent holding the Earnest Money in
accordance with the terms hereof. Notwithstanding anything to the contrary
contained in this Section 7.2 or elsewhere in this Agreement, whenever in this
Agreement it is provided for the Earnest Money to be returned to Purchaser
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions Escrow Agent may receive from Seller, Escrow Agent hereby
agrees to so return the Earnest Money to Purchaser immediately upon written
request therefor by Purchaser, and Seller, by its execution below hereby
consents thereto.

ARTICLE VIII

CONDITIONS TO CLOSING

8.1 Purchaser’s Conditions to Closing. Purchaser shall not be obligated to
proceed with the Closing unless and until each of the following conditions has
been either fulfilled or waived in writing by Purchaser:

(a) There shall have been no uncured breach of any representation or warranty
given by Seller herein that would have a material adverse effect on the use,
value or operation of the Property;

(b) Seller shall have substantially performed all of the other covenants and
other obligations to be performed by it under this Agreement, after the
expiration of any applicable notice and cure periods set forth in Article XII
below; other than the obligations required to be performed by Seller at Closing,
which must be fully performed by Seller at Closing;

(c) Purchaser shall have received the Title Policy (or a signed, marked title
commitment) from the Title Company, as further described in Section 3.3 above;
and

(d) There shall be no litigation or proceeding threatened or pending before any
state, federal or local court, tribunal, arbitrator, or governmental agency
which would (i) adversely affect Seller’s obligations to be performed at
Closing, or (ii) adversely affect, other than to a de minimis extent, (A) the
performance by Seller of its obligations under this Agreement other than its
obligations to be performed at Closing, or (B) the Property.

 

11



--------------------------------------------------------------------------------

In the event that any of the foregoing conditions to Purchaser’s obligation to
close has not been either fulfilled or waived in writing by Purchaser as of the
Closing Date (as extended by cure or by the Extension Option in each case
pursuant to Section 7.1 hereof) then Purchaser shall be entitled to terminate
this Agreement and receive a refund of the Earnest Money, in addition to any
other remedies, if and to the extent applicable, expressly set forth in this
Agreement.

ARTICLE IX

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

9.1 Seller’s Conditions to Closing. Seller shall not be obligated to proceed
with the Closing (nor shall Purchaser, as further described in Section 9.1(d)
below) unless and until each of the following conditions has been fulfilled or
waived in writing by Seller:

(a) There shall have been no uncured breach of any material representation or
warranty given by Purchaser herein;

(b) Purchaser shall have substantially performed all covenants and other
obligations to be performed by it under this Agreement (including, without
limitation, delivery to Escrow Agent of the full balance of the Purchase Price),
subject to any applicable notice and cure period provided for herein other than
the obligations required to be performed by Purchaser at Closing, which must be
fully performed by Purchaser at Closing;

(c) There shall be no litigation or proceeding pending before any state, federal
or local court, tribunal, arbitrator, mediator or any other forum or
governmental agency which would be reasonably likely to have a material adverse
effect on Seller or Seller’s ability to convey the Property to Purchaser; and

(d) GECC shall have approved the terms of this Agreement in writing (without any
unreasonable conditions or restrictions unless approved in writing by Seller and
Purchaser, such approval not to be unreasonably withheld, delayed or
conditioned, it being understood and agreed that any condition or restriction
which would adversely affect Purchaser’s rights or obligations under this
Agreement, including without limitation the requirement that Purchaser pay any
sums or incur any costs in connection with such approval, shall be deemed an
unreasonable condition). In the event that written evidence of such approval has
not been obtained by Seller and delivered to Purchaser within five (5) business
days following the Effective Date, then either Seller or Purchaser shall have
the option to terminate this Agreement by written notice to the other upon which
this Agreement shall terminate in which event the Earnest Money shall be
returned to Purchaser, without the consent or joinder of the Seller being
required and notwithstanding any contrary instructions which may be provided by
Seller to Escrow Agent, and neither party shall have any further rights,
obligations or liabilities hereunder, except for the obligations that expressly
survive the expiration or termination of this Agreement.

In the event that either of the conditions set forth in Section 9.1(a) or 9.1(b)
above has not been either fulfilled or waived in writing by Seller as of the
Closing Date (as extended by cure or by the Extension Option in each case
pursuant to Section 7.1 hereof), then Seller shall be entitled to terminate this
Agreement and receive the Earnest Money, as provided in Section 12.1 below, in
which case except as specifically provided otherwise in this Agreement, the
parties shall have no further obligations to each other under this Agreement.
Notwithstanding the foregoing, in the event that the condition set forth in
Section 9.1(c) above has not been satisfied or waived in writing by both Seller
and Purchaser as of the Closing Date (as extended by cure or by the Extension
Option in each case pursuant to Section 7.1 hereof), then either Seller or
Purchaser shall be entitled to terminate this Agreement upon notice to the other
party, whereupon the Earnest Money shall be returned to Purchaser and except as
specifically provided otherwise in this Agreement, the parties shall have no
further obligations to each other under this Agreement.

ARTICLE X

CLOSING DELIVERIES

10.1 Seller’s Closing Deliveries. At or prior to the Closing (unless otherwise
expressly provided herein), Seller shall deposit into the Escrow (except as
otherwise expressly provided herein) each of the following instruments and
documents (collectively “Seller’s Closing Deliveries”), with duplicate sets of
such documents to be

 

12



--------------------------------------------------------------------------------

delivered with respect to each of the projects comprising the Property, where
appropriate:

(a) duly executed deeds for the Peachtree Premises, Buford Premises, Jonesboro
Premises, Ellenwood Premises and Marietta Premises (as such terms are defined
hereinafter), all to be conveyed pursuant to this Agreement, in the form
attached hereto as Exhibit “G-1” (collectively, the “Georgia Deeds”);

(b) duly executed deeds for the Collegeville Premises and Skippack Premises (as
such terms are defined hereinafter), all to be conveyed pursuant to this
Agreement, in the form attached hereto as Exhibit “G-2” (collectively, the
“Pennsylvania Deeds”);

(c) a duly executed deed for the Ballston Premises (as such term is defined
hereinafter) to be conveyed pursuant to this Agreement, in the form attached
hereto as Exhibit “G-3” (the “New York Deed”);

(d) a duly executed bargain and sale deed with covenant against grantor’s assets
for the Trenton Premises (as such term is defined hereinafter) to be conveyed
pursuant to this Agreement, in the form attached hereto as Exhibit “G-4” (the
“New Jersey Deed”);

(e) duly executed deeds for the Fredericksburg Premises and Sandston Premises
(as such terms are defined hereinafter), all to be conveyed pursuant to this
Agreement, in the form attached hereto as Exhibit “G-5” (collectively, the
“Virginia Deeds”, together with the Georgia Deeds, the Pennsylvania Deeds, the
New York Deed and the New Jersey Deed, collectively, the “Deeds”);

(f) a duly executed Assignment of Personal Property, Service Contracts,
Warranties and Leases (the “Bill of Sale”) in the form of Exhibit “H” attached
hereto;

(g) an affidavit stating Seller’s U.S. taxpayer identification number and that
Seller is a “United States person”, as defined by Internal Revenue Code
Section 1445(f)(3) and Section 7701(b), in the form attached hereto as Exhibit
“I”;

(h) originals, to the extent in Seller’s possession or reasonable control, or
copies of all of the Leases and the Tower Leases, which may be delivered
on-site, together with all security and other deposits, if any, which, under the
terms of the Leases in effect at Closing, are required to be returned to the
tenants thereunder (which deposits shall be applied as a credit against the
Purchase Price at Closing);

(i) originals, to the extent in Seller’s possession or reasonable control, or
copies of all of the Contracts other than Rejected Contracts, and evidence that
all Rejected Contracts have been cancelled;

(j) evidence of the written notice of termination of any and all management
agreements affecting the Property, effective as of the Closing Date, it being
understood and agreed that the property manager need not execute any document
evidencing termination of any management agreement and Seller may simply deliver
notice of termination to the property manager, so long as no such management
agreement is binding on Purchaser;

(k) Such organizational and authorizing documents of Seller as shall be
reasonably required by Purchaser and the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement;

(l) the Reaffirmation Certificate;

(m) One signed statement or notice to all tenants of the Premises prepared by
Purchaser and reasonably approved by Seller notifying such tenants that the
Premises has been transferred to Purchaser and that Purchaser is responsible for
security deposits (specifying the amounts of such deposits) returnable under the
Leases and notifying such tenants of the new address where tenants are to make
rental payments after the Closing (the “Tenant Notice Letter”). The amounts of
the security deposits, if any, set forth in the tenant notices shall correspond
to the security deposits set forth in the Rent Roll, which shall be updated to a
date not earlier than two (2) days prior to Closing, and delivered by Seller to
Purchaser at Closing;

(n) an executed settlement statement prepared by the Title Company; and

(o) such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to carry out the
terms and intent of this Agreement.

 

13



--------------------------------------------------------------------------------

10.2 Purchaser’s Closing Deliveries. At the Closing, Purchaser shall deposit
into the Escrow each of the following items, instruments and documents
(“Purchaser’s Closing Deliveries”):

(i) Payment of the balance of the Purchase Price payable at the Closing (as
adjusted pursuant to Article XI of this Agreement);

(ii) a duly executed Bill of Sale;

(iii) a duly executed Tenant Notice Letter;

(iv) an executed settlement statement prepared by the Title Company;

(v) duly executed originals of any applicable transfer tax forms or similar
forms;

(vi) such organizational and authorizing documents of Purchaser as shall be
reasonably required by Seller and the Title Company to evidence Purchaser’s
authority to consummate the transactions contemplated by this Agreement; and

(vii) such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to carry out the
terms and intent of this Agreement.

ARTICLE XI

PRORATIONS AND ADJUSTMENTS

11.1 Prorations and Adjustments. The following shall be prorated and adjusted
between Seller and Purchaser as of midnight of the day preceding the Closing (on
the basis of the actual number of days of the month which shall have elapsed as
of the date of Closing and based upon the actual number of days in the month and
a 365 day year), with Purchaser receiving the day of Closing for purposes of
such prorations, and except as otherwise specified, which prorations shall be
final:

(a) Utilities including, without limitation, water, electricity, gas, telephone,
fuel and other utility charges, shall not be prorated (except to the extent set
forth below). Seller shall use good-faith reasonable efforts to cause meters to
be read as of the day prior to Closing and service to be turned over to
Purchaser in Purchaser’s name as of the Closing Date, such that Seller shall be
responsible for charges incurred up to the date of Closing and Purchaser shall
be responsible for same commencing on the date of Closing; provided, however, to
the extent such utility meters are not read as of the day prior to Closing, such
utilities shall be prorated based on the most recent bill for same, with such
proration to be adjusted following Closing when the actual bills become
available, which obligation shall survive Closing;

(b) All (i) general real estate and personal property taxes and (ii) all
payments under the Contracts assumed by Purchaser at Closing, in each case paid
in advance by Seller in respect of periods after the Closing Date;

(c) All accrued but unpaid general real estate and personal property taxes, as
well as all special and general assessments affecting the Premises, will be
prorated on the basis of the actual taxes for the Premises for the calendar year
in which the Closing occurs, and if the actual taxes are not known as of the
Closing Date, then on the basis of the most recently ascertainable taxes for the
Premises. Any tax proration based on an estimate shall be adjusted between
Seller and Purchaser within thirty (30) days of the date that exact amounts are
available, which obligation shall survive Closing. At Closing, Purchaser shall
assume the obligations to pay all such taxes for the calendar year in which the
Closing occurs;

(d) All rents, other amounts payable by the tenants under the Leases and the
Tower Leases, and all other income with respect to the Property for the month in
which the Closing occurs, shall be prorated to the Closing Date. If the Closing
shall occur before rents and all other amounts payable by the tenants under the
Leases and the Tower Leases and all other income from the Property have actually
been paid for the month in which the Closing occurs, the apportionment of such
rents and other amounts and other income shall be upon the basis of such rents,
other amounts and other income actually received by Seller, with Purchaser
receiving the portion of all such rentals attributable to the period from and
after Closing. For a period of thirty (30) days following Closing, if any rents
which are delinquent as of Closing are actually received by Purchaser, in good
funds, all such amounts shall first be applied to post-closing rents and other
amounts due to Purchaser for the period from and after Closing, and the balance
shall be paid by Purchaser to Seller within ten (10) days following Purchaser’s
receipt thereof, to the

 

14



--------------------------------------------------------------------------------

extent, and only to the extent of any rental delinquencies owed by any such
tenant to Seller for the period prior to Closing. Notwithstanding the foregoing
provisions of this Section 11.1(d), all rentals that are received by Purchaser
more than thirty (30) days following Closing shall be retained by Purchaser, and
Seller shall have no rights with respect thereto. If, subsequent to the Closing,
any rents or other income are actually received by Seller, Seller shall promptly
remit Purchaser’s pro-rata share thereof calculated as aforesaid, to Purchaser.
Seller agrees that, after the Closing, it shall not file any eviction action in
an effort to collect any outstanding rents that remain owing to Seller after the
Closing;

(e) License and permit fees, if any, under assigned licenses and permits; and

(f) All other items customarily prorated in real estate closings in the States
in which the Premises are located, or expressly required by any other provision
of this Agreement to be prorated or adjusted.

ARTICLE XII

DEFAULT

12.1 Purchaser’s Default. If Purchaser shall be in default under this Agreement
after the expiration of any applicable notice and cure period, Seller’s sole and
exclusive remedy shall be to terminate this Agreement by giving written notice
thereof to Purchaser, whereupon the Earnest Money shall be immediately paid to
Seller as liquidated damages (the parties acknowledge and agree that actual
damages in such event are uncertain in amount and difficult to ascertain and
that said amount of liquidated damages has been reasonably determined and is not
a penalty), and neither party shall have any further liability or obligation to
the other under this Agreement, except for the obligations of indemnification or
any other obligations or liabilities which pursuant to the terms of this
Agreement expressly survive such termination.

12.2 Seller’s Default. If Seller shall be in default under this Agreement after
the expiration of any applicable notice and cure period, then Purchaser’s sole
and exclusive remedy therefor shall be either (a) to terminate this Agreement,
whereupon the Earnest Money shall be returned and paid to Purchaser and neither
party shall have any further liability or obligation to the other under or in
connection with this Agreement, except for any obligations of indemnification or
any other obligation or liabilities which survive any such termination pursuant
to the express terms and conditions of this Agreement or (b) to commence an
action for specific performance to enforce Seller’s obligations under this
Agreement. In the event that Seller’s default shall be finally determined to
have been intentional or willful then Seller additionally shall reimburse
Purchaser for all of its actual and commercially reasonable out of pocket
expenses incurred in connection with this Agreement, not to exceed (i) Seventy
Five Thousand and no/100 Dollars ($75,000.00) as to each project comprising the
Property, and (ii) Eight Hundred Twenty Five Thousand and no/100 Dollars
($825,000.00 in the aggregate as to all of the projects comprising the Property.

12.3 Notice and Cure. In the event either party fails to perform any of its
obligations under this Agreement (other than with respect to closing on the
Closing Date, which shall be governed by Section 7.1 hereof) such party shall be
in default, and in such event the non-defaulting party shall provide the
defaulting party with notice and ten (10) days after receipt of such written
notice to cure such default, prior to pursuing any remedies available with
respect to such default.

ARTICLE XIII

EXPENSES

13.1 Purchaser’s Expenses. At or prior to Closing, Purchaser shall pay (i) the
additional premium to obtain the ALTA 2006 Owners Policy or any other extended
coverage, if desired by Purchaser, and the cost of any endorsements to the Title
Policy desired by Purchaser, (ii) fifty percent (50%) of all recording fees for
recording the Deeds, and one hundred percent (100%) of all other recording fees
for documents that Purchaser elects to have recorded at the Closing, (iii) the
percentage of any state, city, or local real estate transfer taxes or
documentary stamp taxes imposed on the sale of the Premises as is customarily
the responsibility of the buyer in the States where the Premises is located and
(iv) fifty percent (50%) of all reasonable fees and expenses of the Escrow
Agent.

 

15



--------------------------------------------------------------------------------

13.2 Seller’s Expenses. At or prior to Closing, Seller shall pay (i) the cost of
the ALTA Standard Owner’s Title Policy for the Premises in an insured amount
equal to the Purchase Price, (ii) fifty percent (50%) of all recording fees for
recording the Deeds, (iii) the percentage of any state, city, or local real
estate transfer taxes or documentary stamp taxes imposed on the sale of the
Premises as is customarily the responsibility of the seller in the States where
the Premises is located, (iv) fifty percent (50%) of all reasonable fees and
expenses of the Escrow Agent and (v) any New Jersey “Mansion Tax” to the extent
applicable. Seller shall be responsible for payment at Closing of all costs and
expenses relating to retirement of any and all mortgages or deeds of trust
secured by the Property, including without limitation prepayment penalties,
defeasance costs and the costs of recording the mortgage satisfactions.

13.3 Other Expenses. Other costs, charges, and expenses shall be borne and paid
as provided in this Agreement, or in the absence of such provision, in
accordance with custom in the applicable jurisdiction in which the Property is
located.

ARTICLE XIV

BROKERS

14.1 Brokers. Pursuant to a separate agreement, Purchaser has agreed to pay Ben
Vestal of Argus Self Storage Network (“Purchaser’s Broker”) a commission in
connection with the consummation of the transaction contemplated by this
Agreement. Subject to the immediately preceding sentence, Seller represents and
warrants to Purchaser, and Purchaser represents and warrants to Seller that
there is no broker, finder, or intermediary of any kind with whom such party has
dealt in connection with this transaction. Purchaser agrees to indemnify and
hold harmless Seller, and Seller agrees to indemnify and hold harmless
Purchaser, against and from all claims, demands, causes of action, judgments,
and liabilities which may be asserted or recovered for fees, commissions, or
other compensation claimed to be due to any party (it being acknowledged and
agreed that Purchaser shall indemnify Seller with respect to Purchaser’s Broker)
with whom the indemnifying party may have dealt in connection with this
transaction, including costs and reasonable attorneys’ fees incident thereto.
The parties hereto agree that the foregoing obligations of indemnification shall
survive the Closing hereunder or the expiration or termination of this
Agreement, however caused.

ARTICLE XV

DESTRUCTION OF IMPROVEMENTS; CONDEMNATION

15.1 Casualty; Condemnation.

(a) Damage or Destruction. If, prior to Closing, all or any portion of the
Property is damaged or destroyed by fire, earthquake or other casualty (other
than any of the foregoing caused by Purchaser or its agents), Seller shall
promptly notify Purchaser of such fact and if such damage or destruction is
“Material” (as defined below), then Purchaser shall have the option to terminate
this Agreement upon notice to Seller given not later than five (5) business days
after receipt of Seller’s written notice. If (a) Purchaser does not elect to
terminate this Agreement with respect to a Material casualty within such five
(5) business day period, or (b) there is damage to or destruction of a Property
that is not Material, then (i) Purchaser shall close escrow as provided in this
Agreement and at the Closing, Seller shall, unless Seller has repaired such
damage or destruction prior to the Closing (which repairs shall be subject to
Purchaser’s reasonable approval), assign and turn over to Purchaser, and
Purchaser shall be entitled to receive and keep, all right, title and interest
of Seller in and to any uncollected insurance proceeds (including rent loss
insurance for the period after Closing) which Seller may be entitled to receive
as a result of such damage or destruction, (ii) Purchaser shall receive, as a
credit against the Purchase Price, an amount equal to the deductible amount, if
any, with respect to such insurance proceeds, (unless Seller has repaired such
damage or destruction prior to the Closing), (iii) Seller shall deliver to
Purchaser at closing all insurance proceeds theretofore received by Seller and
not expended toward the repair of the Property, including rent loss insurance
for the period after Closing, and (iv) Purchaser shall have the right to
participate in the adjustment of any insurance claim which may occur prior to
Closing. For purposes hereof, “Material” damage to or destruction of the
Property shall mean damage or destruction to all or any portion of the Property
that is either uninsured or insured, the cost of repair or replacement related
to which exceeds Six Hundred Sixty-Eight Thousand Five Hundred Sixty-Eight and
33/100 Dollars ($668,568.33), as applicable, as reasonably estimated by an
independent insurance claims adjuster doing business in the county in which the
affected Property is located, which claims adjuster shall be reasonably
satisfactory to Seller and Purchaser.

 

16



--------------------------------------------------------------------------------

(b) Condemnation. If, prior to the Closing Date, all or any of an individual
Property is taken by eminent domain or condemnation (or is the subject of a
pending taking which has not been consummated), Seller shall promptly notify
Purchaser of such fact and if such taking involves a “Significant Portion” (as
defined below) of the Property, Purchaser shall have the option to terminate
this Agreement upon notice to Seller given not later than five (5) business days
after receipt of Seller’s written notice. If Purchaser does not elect to
terminate this Agreement, or if any taking by eminent domain or condemnation of
the Property is not a Significant Portion of the Property, then at the Closing
Seller shall assign and turn over, and Purchaser shall be entitled to receive
and keep, all awards or other proceeds for such taking by eminent domain or
condemnation. A “Significant Portion” of the Property means (i) a material
portion of any legally required driveway on the Land or other access if such
driveway or other access is the principal means of ingress thereto or egress
therefrom, (ii) any taking where the condemnation award exceeds or is reasonably
expected to exceed Four Hundred Seventy-Seven Thousand Five Hundred Forty Eight
and 75/100 Dollars ($477,548.75), or (iii) any other taking of all or any
portion of the Property which materially or adversely affects the continued
operation of either project comprising the Property as a self storage facility.

(c) Election to Terminate. If Purchaser elects to terminate this Agreement
pursuant to Sections 15.1(a) or 15.1(b) above, then (a) this Agreement shall
terminate and neither party shall have any further rights, obligations or
liabilities hereunder, except for the obligations that expressly survive the
expiration or termination of this Agreement, (b) Purchaser shall be entitled to
return of the Earnest Money, and (c) the Purchaser and Seller shall each pay 50%
of the cancellation charges, if any, of the Escrow Agent and Title Company (not
to exceed the sum of One Thousand and no/100 Dollars ($1,000.00) in the
aggregate).

ARTICLE XVI

GENERAL PROVISIONS

16.1 Intentionally Deleted.

16.2 Amendment. This Agreement may be amended only by a written agreement
subsequently executed by all of the parties hereto.

16.3 No Waiver. No waiver of any provision or condition of this Agreement by any
party shall be valid unless in writing signed by such party. No such waiver
shall be taken as a waiver of any other or similar provision or of any future
event, act, or default. The provisions of this Section 16.3 shall survive the
Closing or the earlier termination of this Agreement.

16.4 Computation of Time. In the computation of any period of time provided for
in this Agreement or by law, the day of the act or event from which said period
of time runs shall be excluded, and the last day of such period shall be
included, unless it is a Saturday, Sunday or legal holiday, in which case the
period shall be deemed to run until the end of the next day which is not a
Saturday, Sunday or legal holiday.

16.5 Partial Invalidity. In the event that any provision of this Agreement shall
be unenforceable in whole or in part, such provision shall be limited to the
extent necessary to render the same valid, or shall be omitted from this
Agreement, as circumstances require, and this Agreement shall be construed as if
said provision had been incorporated herein as so limited, or as if said
provision has not been included herein, as the case may be.

16.6 Headings. Headings of paragraphs are for convenience of reference only, and
shall not be construed as a part of this Agreement.

16.7 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

16.8 Assignment. This Agreement may not be assigned by Purchaser without the
prior written consent of Seller. Notwithstanding the foregoing, Purchaser shall
be entitled to assign this Agreement, without Seller’s consent, to (i) an owned
or controlled affiliate of Purchaser, (ii) an entity in which Strategic Storage

 

17



--------------------------------------------------------------------------------

Operating Partnership, L.P., a Delaware limited partnership and/or Strategic
Storage Trust, Inc., a Maryland corporation, has a direct or indirect ownership
interest, (iii) a real estate investment trust of which Purchaser or an
affiliate of Purchaser is the external advisor, or (iv) a Delaware statutory
trust of which Purchaser or an affiliate of Purchaser is the signatory trustee
(any such party being herein called a “Permitted Assignee”); provided, however,
that, no such assignment shall release or relieve Purchaser of any liability
hereunder and Purchaser and such Assignee shall be jointly and severally liable
hereunder. Additionally, Purchaser further shall have the right to assign its
rights under this Agreement to acquire the eleven (11) self storage facilities
comprising the Property to separate Permitted Assignees.

16.9 Notices. All notices (including, without limitation, approvals, consents
and exercises of rights or options) required or permitted to be given hereunder
shall be in writing and shall be served on the parties at the addresses set
forth below or to such other address as the party entitled to receive such
notice may, from time to time hereinafter, designate by giving written notice
pursuant hereto. Any such notice shall be either (a) sent by personal delivery,
in which case notice shall be deemed delivered upon receipt, (b) sent by
facsimile, in which case notice shall be deemed delivered upon receipt of
confirmation transmission of such facsimile notice, (c) sent by electronic
transmission, provided a hard copy is sent pursuant to another acceptable method
hereunder within 24 hours; (d) sent by certified mail, return receipt requested,
postage prepaid, in which case notice shall be deemed delivered upon actual
delivery (or attempted delivery which is refused) or, (e) sent by overnight
delivery using a nationally recognized overnight courier (e.g., Federal
Express), in which case notice shall be deemed delivered one (1) business day
after deposit with such courier. Notices given by counsel to the Purchaser shall
be deemed given by Purchaser, notices given by counsel to the Seller shall be
deemed given by Seller, and notices given to a party’s counsel shall be deemed
given to the party.

 

If to Purchaser:

   SSTI Acquisitions, LLC    111 Corporate Drive, Suite 120    Ladera Ranch, CA
92694    Attn: H. Michael Schwartz    Phone: (949) 429-6600    Fax: (949)
429-6606    E-mail: hms@uscllc.us

With copies to:

   SSTI Acquisitions, LLC    5949 Sherry Lane, Suite 1050    Dallas, TX 75225   
Attn: Wayne Johnson    Phone: (214) 217-9797    Fax: (214) 217-9798    E-mail:
wjohnson@sstreit.com    Mastrogiovanni Schorsch & Mersky, P.C.    2001 Bryan
Street, Suite 1250    Dallas, Texas 75201    Attn: Charles Mersky, Esq.    Tel:
(214) 922-8800    Fax: (214) 922-8801    E-mail: cmersky@msandm.com

If to Seller:

   JF Storage Holding LLC    c/o Babcock & Brown Real Estate Investments LLC   
600 Lexington Avenue, 25th Floor    New York, New York 10022    Attn: Adrienne
Saunders, Esq.    Phone: (212) 415-0204    Fax: (212) 935-8949    E-mail:
adrienne.saunders@babcockbrown.com

 

18



--------------------------------------------------------------------------------

With a Copy to:

   Thomas G. Maira, Esq.    Reed Smith LLP    599 Lexington Avenue    New York,
New York 10022    Phone: (212) 205-6110    Fax: (212) 521-5450    E-mail:
tmaira@reedsmith.com

If to Escrow Agent

or Title Company:

   Title Associates    A Division of Stewart Title Insurance Company    825
Third Avenue, 30th Floor    New York, New York 10022    Attn: John Caruso   
Phone: 212-758-0050 ext. 230    Fax: 212-338-1456    E-mail:
jcaruso@titleassociates.com

16.10 Governing Law; Waiver of Trial by Jury. (a) THIS AGREEMENT WAS NEGOTIATED
IN THE STATE OF NEW YORK, WHICH STATE PURCHASER AND SELLER AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PURCHASER AND SELLER AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, PURCHASER AND SELLER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO [§ 5-1401] OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST PURCHASER OR SELLER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND PURCHASER AND SELLER WAIVE ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING AND HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM THAT ANY
SUCH LEGAL SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) PURCHASER AND SELLER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
PURCHASER AND SELLER HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE
SIGNATORIES HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

16.11 Counterparts. This Agreement may be executed in any number of
counterparts, which taken together shall constitute one instrument. To
facilitate execution of this Agreement, the parties may execute and exchange
facsimile or electronic transmission (e.g., “pdf” or “tif”) counterparts of the
signature pages.

 

19



--------------------------------------------------------------------------------

16.12 Attorneys’ Fees. In the event of any litigation between the parties with
respect to the Property, this Agreement, the Escrow, the performance of their
obligations hereunder or the effect of a termination under this Agreement, the
non-prevailing party shall pay all reasonable costs and expenses incurred by the
prevailing party in connection with such litigation including, without
limitation, reasonable attorneys’ fees.

16.13 Additional Documents. Seller will, whenever and as often as it shall be
reasonably requested so to do by Purchaser, and Purchaser will, whenever and as
often as it shall be reasonably requested so to do by Seller, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any and all conveyances, assignments, corrective instruments and all other
instruments and documents as may be reasonably necessary in order to complete
the transaction which is the subject of this Agreement and to carry out the
intent and purposes of this Agreement; provided that neither party shall incur
costs (other than de minimis costs) in connection with its obligations under
this Section 16.13, the provisions of which shall survive the Closing.

16.14 Survival. In addition to the provisions which expressly survive the
Closing or the earlier termination of this Agreement, Sections 16.1, 16.2, 16.3,
16.4, 16.5, 16.6, 16.7, 16.8, 16.10, 16.11, 16.12, 16.13, 16.15 and 16.16 shall
survive the Closing or the earlier termination of this Agreement.

16.15 Intentionally Omitted.

16.16 “As Is” Sale. PURCHASER ACKNOWLEDGES AND AGREES THAT, PRIOR TO CLOSING,
PURCHASER WILL HAVE MADE ITS INDEPENDENT INVESTIGATION AND EXAMINATION OF THE
PROPERTY AND CONDITIONS ASSOCIATED THEREWITH IN ORDER TO BECOME FAMILIAR WITH
THE CONDITION THEREOF, OR HAD THE OPPORTUNITY TO DO SO. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND/OR IN THE DOCUMENTS TO BE EXECUTED AT CLOSING, IT IS
UNDERSTOOD AND AGREED THAT NEITHER SELLER, NOR ANY PERSON ACTING ON BEHALF OF
SELLER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS
REVIEWED BY PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY DIRECT OR
INDIRECT OFFICER, DIRECTOR, PARTNER, MEMBER, SHAREHOLDER, TRUSTEE, BENEFICIARY,
EMPLOYEE, AGENT, PROPERTY MANAGER (OR EMPLOYEE THEREOF), REPRESENTATIVE,
ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR,
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES (SELLER, AND ALL OF THE
OTHER PARTIES DESCRIBED IN THE PRECEDING PORTIONS OF THIS SENTENCE SHALL BE
REFERRED TO HEREIN COLLECTIVELY AS THE “EXCULPATED PARTIES”) IS MAKING AND HAS
NOT AT ANY TIME MADE ANY ORAL OR WRITTEN WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESSED OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, WITH
RESPECT TO THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE IMPROVEMENTS),
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER
THAN SELLER’S LIMITED WARRANTY OF TITLE SET FORTH IN THE DEED), INCOME DERIVED
FROM THE PROPERTY, PHYSICAL CONDITION, THE STRUCTURAL INTEGRITY OF ANY
IMPROVEMENTS, THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS
FOR THE PREMISES (INCLUDING, BUT NOT LIMITED TO ANY PLANS AND SPECIFICATIONS
THAT MAY HAVE BEEN OR WHICH MAY BE PROVIDED TO PURCHASER), ZONING OR BUILDING
CODE REQUIREMENTS, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS (INCLUDING, WITHOUT LIMITATION, ACCESSIBILITY FOR HANDICAPPED
PERSONS), SOIL CONDITIONS, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITIONS, THE SUFFICIENCY OF ANY UNDERSHORING, THE SUFFICIENCY OF ANY
DRAINAGE, WHETHER THE PREMISES IS LOCATED WHOLLY OR PARTIALLY IN ANY FLOOD PLAIN
OR FLOOD HAZARD BOUNDARY OR SIMILAR AREA, THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY
OF THE LAND OR THE IMPROVEMENTS, THE AVAILABILITY OF PUBLIC UTILITIES AND
SERVICES FOR THE PREMISES, THE FITNESS OR SUITABILITY OF THE PROPERTY FOR ANY
INTENDED USE, THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY, OR THE
EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE
PREMISES, OR ANY OTHER MATTER OR THING WHATSOEVER REGARDING THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES THAT IT HAS INSPECTED, OR HAD THE OPPORTUNITY TO
INSPECT, THE CONSTRUCTION OF IMPROVEMENTS AT THE PROPERTY AND THAT THE
EXCULPATED PARTIES

 

20



--------------------------------------------------------------------------------

MAKE NO REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT TO THE STATUS OR
QUALITY OF THE CONSTRUCTION WORK OR ANY MATTERS RELATED THERETO. PURCHASER
FURTHER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
AND/OR IN THE DOCUMENTS TO BE EXECUTED AT CLOSING, (I) ALL MATERIALS WHICH HAVE
BEEN PROVIDED BY ANY OF THE EXCULPATED PARTIES HAVE BEEN PROVIDED WITHOUT ANY
WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED AS TO THEIR CONTENT,
SUITABILITY FOR ANY PURPOSE, ACCURACY, TRUTHFULNESS OR COMPLETENESS AND (II)
PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST SELLER OR ANY OF THE OTHER
EXCULPATED PARTIES IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM.
PURCHASER EXPRESSLY ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS.” PURCHASER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO CONTINGENCIES
(INCLUDING, WITHOUT LIMITATION, FINANCING CONTINGENCIES) OR SATISFACTION OF
CONDITIONS AND PURCHASER SHALL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT OR
RECEIVE A RETURN OF THE EARNEST MONEY, EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER SELLER NOR
ANY EXCULPATED PARTY IS LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED
WARRANTIES, GUARANTIES OR REPRESENTATIONS PERTAINING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY EXCULPATED PARTY, ANY EMPLOYEE OF SELLER, THE MANAGER
OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING
TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY
OR IN WRITING, UNLESS SUCH WARRANTY, GUARANTY OR REPRESENTATION IS SPECIFICALLY
SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS AND COVENANTS TO SELLER THAT
PURCHASER HAS CONDUCTED, WILL CONDUCT OR HAD THE OPPORTUNITY TO CONDUCT, PRIOR
TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY
OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR ABOUT OR DISCHARGED FROM THE PREMISES, AND
WILL RELY SOLELY UPON THE SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. THE TERMS AND
PROVISIONS OF THIS SECTION WERE A MATERIAL FACTOR IN THE DETERMINATION OF THE
PURCHASE PRICE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION, OR ELSEWHERE IN THIS AGREEMENT, THE TERMS AND PROVISIONS OF THIS
SECTION SHALL IN NO MANNER AFFECT, DIMINISH, MODIFY, IMPAIR OR VITIATE ANY OF
THE SELLER’S EXPRESS REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT
AND/OR IN ANY OF THE DOCUMENTS EXECUTED BY SELLER AT CLOSING.

16.17 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser. Notwithstanding the foregoing,
(i) each party shall be entitled to make disclosures concerning this Agreement
and materials provided hereunder to its lenders, attorneys, accountants,
employees, agents and other service professionals as may be reasonably necessary
in furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with law, accounting regulation
or policies and any court order or directive of any applicable governmental
authority. The provisions of this Section shall survive Closing or any
termination of this Agreement.

16.18 Right of First Offer. Seller has informed Purchaser that a right of first
offer with respect to the Property (the “Extra Space ROFO”) presently exists in
favor of Extra Space. Seller shall, upon execution and delivery of this
Agreement by Purchaser and Seller and the deposit of the Earnest Money by
Purchaser with Escrow Agent (or at such earlier time as Seller, in Seller’s sole
discretion, determines), deliver an offer rejection notice with

 

21



--------------------------------------------------------------------------------

respect to the Property (the “Rejection Notice”) to Extra Space in connection
with the Extra Space ROFO. Seller represents and warrants to Purchaser that upon
Seller’s delivery of the Rejection Notice to Extra Space, Extra Space shall not
have the right to acquire all or any portion of the Property, whether pursuant
to the terms of the Extra Space ROFO or otherwise, unless there is a reduction
in the Purchase Price.

16.19 Cooperation with Purchaser’s Auditors and SEC Filing Requirements. From
the Effective Date through and including sixty (60) days after the Closing Date,
Seller shall provide to Purchaser (at Purchaser’s sole expense) copies of, or
shall provide Purchaser access to, the books and records which are in Seller’s
possession or reasonable control with respect to the ownership, management,
maintenance and operation of the Property and shall furnish Purchaser with such
additional information concerning the same as Purchaser shall reasonably request
and which is in the possession or reasonable control of Seller, to enable
Purchaser (or Strategic Storage Operating Partnership, L.P. or Strategic Storage
Trust, Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Purchaser’s sole
cost and expense, Seller shall allow Purchaser’s auditor (Reznick Group, P.C. or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year of Closing (to the date of Closing) and
the two (2) prior years, and shall cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. Without limiting the
foregoing, (i) Purchaser or its auditor may audit Seller’s operating statements
of the Property, at Purchaser’s expense, and Seller shall provide such
documentation as Purchaser or its auditor may reasonably request in order to
complete such audit, and (ii) Seller shall furnish to Purchaser such financial
and other information as may be reasonably required by Purchaser to make any
required filings with the SEC or other governmental authority; provided,
however, that the foregoing obligations of Seller shall be limited to providing
such information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, or its agents and accountants, at no cost to Seller, and
in the format that Seller (or its affiliates, agents or accountants) have
maintained such information.

16.20 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof.

16.21 Release of Seller. The Purchaser, in consideration for the promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, as of Closing does
hereby (and, if applicable, shall cause all Permitted Assignees to) release and
forever discharge the Seller and its affiliates, members, or employees, from any
and all actions, causes of action, suits, controversies, claims and demands
whatsoever, in law and in equity, for or on account of injuries claimed to have
been received by the Purchaser in connection with the condition of the
Properties as of the date of Closing, including without limitation the
geophysical and environmental condition on, or originating from, the Properties.
It is expressly understood and agreed by the Purchaser and the Seller that this
release specifically applies to any claims made in connection with any possible
environmental contamination on or formerly on, or originating or formerly
originating from, the Properties, and/or any violation of or liability under any
“Environmental Laws” (as such term is hereinafter defined) by the Seller in
connection with the Properties. For the purposes of this release, the term
“Environmental Laws” shall include any statute, regulation, common law,
administrative or judicial consent order, unilateral order or remediation
agreement enacted, promulgated, issued, interpreted or entered into to protect
human health and the environment and shall include, without limitation, any
claim, suit or action arising from or related to the environmental condition of
the Properties and, without limitation, the following statutes, each as
currently in force or may be later amended: (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601 et
seq.; (ii) the Solid Waste Disposal Act (“RCRA”), 42 U.S.C. § 6901 et seq.;
(iii) the Federal Water Pollution Control Act, 42 U.S.C. § 1251 et seq.;
(iv) the New Jersey Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et
seq.; (v) the New Jersey Underground Storage of Hazardous Substances Act,
N.J.S.A. 58:10A-21 et seq.; (vi) the New Jersey Industrial Site Recovery Act
(“ISRA”), N.J.S.A. 13:1K-6 et seq.; (vii) the New Jersey Solid Waste Management
Act, N.J.S.A. 13:1E-1 et seq.; and (viii) the New Jersey Water Pollution Control
Act, N.J.S.A. 58:10A-1 et seq. For the purposes of this release, the term
“environmental contamination” shall include any substance or waste subject to or
regulated by or pursuant to any of the Environmental Laws. By accepting title to
the Properties at Closing, the Purchaser shall be deemed to have agreed that the
Purchaser: (i) is satisfied with the environmental condition of each of the
Properties (regardless of whether any such Property complies with all
Environmental Laws or other laws, orders, statutes or regulations affecting any
such Property) and that the Purchaser shall have been given the opportunity to
determine, to its own satisfaction, that the Properties comply with all
Environmental Laws or other laws, orders, statutes or regulations affecting the
Properties; (ii) accepts each of the Properties in an “AS IS” condition without
relying on any verbal or written

 

22



--------------------------------------------------------------------------------

statement or representation relating to any of the Properties that may have been
made by the Seller (except as expressly set forth in this Agreement); and
(iii) agrees that Purchaser will be solely responsible for any environmental
contamination on or formerly on, or originating from or formerly originating
from, any of the respective Properties. It is understood and agreed that the
Seller does not admit any liability for any environmental contamination, and any
liability on the part of the Seller and/or any affiliate, member or employee of
the Seller is expressly denied. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 16.21, OR ELSEWHERE IN THIS AGREEMENT, THE TERMS AND
PROVISIONS OF THIS SECTION 16.21 SHALL IN NO MANNER AFFECT, DIMINISH, MODIFY,
IMPAIR OR VITIATE ANY OF SELLER’S EXPRESS REPRESENTATIONS OR WARRANTIES RELATING
TO ENVIRONMENTAL LAWS CONTAINED IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS
EXECUTED BY SELLER AT CLOSING. This Section 16.21 shall survive Closing.

16.22 No Recording. Purchaser shall not cause or permit this Agreement nor any
memorandum hereof to be filed of record in any office or place of public record
and if the Purchaser shall fail to comply with the terms hereof by recording or
attempting to record the same, such act shall not operate to bind or cloud title
to any of the respective Properties. If Purchaser, or any agent, broker or
counsel acting for Purchaser shall cause or permit this Agreement, a copy
hereof, or a memorandum hereof to be filed in an office of place of public
record, the Seller, at its option, may treat such act as a default under this
Agreement. Notwithstanding the terms, conditions and provisions of this Section,
the Seller hereby expressly permits the Purchaser to record a Notice of
Settlement with respect to the Trenton Premises in a form customarily used in
real estate transactions of this type in the State of New Jersey.

16.23 Interpretation. This Agreement, including any exhibits, schedules and
amendments, has been negotiated at arm’s length and between persons
sophisticated and knowledgeable in the matters dealt with in this Agreement.
Each party has been represented by experienced and knowledgeable legal counsel.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it is
not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the purposes of the parties and
this Agreement.

16.24 Drafts not an Offer to Enter into a Legally Binding Contract. The
submission of a draft, or a marked up draft, of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Properties. The
parties shall be legally bound with respect to the purchase and sale of the
Properties pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a matter acceptable to each of the parties in their respective sole discretion,
including, without limitation, all of the exhibits hereto, and the Seller and
the Purchaser have fully executed and delivered to each other a counterpart of
this Agreement, including, without limitation, all exhibits hereto.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

PURCHASER: SSTI ACQUISITIONS LLC, a Delaware limited liability company By:  

/s/ H. Michael Schwartz

Name:  

H. Michael Schwartz

Title:  

President

Date: March 25, 2011 SELLER: JF STORAGE HOLDING LLC, a Delaware limited
liability company By:  

/s/ Adrienne Saunders

Name:  

Adrienne Saunders

Title:  

Manager

Date: March 25, 2011

 

24



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Schedule 1.1(a)   -     Premises Addresses Schedule 2.1   -     Purchase Price
by Premises Exhibit “A”   -     List of Due Diligence Items Exhibit “A-1”   -  
  Legal Description of Peachtree Premises Exhibit “A-2”   -     Legal
Description of Buford Premises Exhibit “A-3”   -     Legal Description of
Jonesboro Premises Exhibit “A-4”   -     Legal Description of Ellenwood Premises
Exhibit “A-5”   -     Legal Description of Marietta Premises Exhibit “A-6”   -  
  Legal Description of Collegeville Premises Exhibit “A-7”   -     Legal
Description of Skippack Premises Exhibit “A-8”   -     Legal Description of
Ballston Premises Exhibit “A-9”   -     Legal Description of Trenton Premises
Exhibit “A-10”   -     Legal Description of Fredericksburg Premises Exhibit
“A-11”   -     Legal Description of Sandston Premises Exhibit “B”   -     Tower
Leases Exhibit “C”   -     Personal Property Inventory Exhibit “D”   -    
Proceedings/Investigations Exhibit “E”   -     List of Service Contracts Exhibit
“F”   -     Rent Roll Exhibit “G-1”   -     Form of Georgia Deed Exhibit “G-2”  
-     Form of Pennsylvania Deed Exhibit “G-3”   -     Form of New York Deed
Exhibit “G-4”   -     Form of New Jersey Deed Exhibit “G-5”   -     Form of
Virginia Deed Exhibit “H”   -     Assignment of Personal Property, Service
Contracts, Warranties and Leases Exhibit “I”   -     FIRPTA Affidavit Exhibit
“J”   -     Copies of Seller’s Insurance Policies

 

25



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

 

“Peachtree Premises”:

    201 Fulton Ct., Peachtree City, GA 30269 “Buford Premises”:     4257 Buford
Dr., Buford, GA 30518 “Jonesboro Premises”:     8337 Tara Blvd., Jonesboro, GA
30236 “Ellenwood Premises”:     5484 Flakes Mill Rd., Ellenwood, GA 30297
“Marietta Premises”:     2619 Austell Rd. SW, Marietta, GA 30008
“Collegeville Premises”:     99 2nd Ave., Collegeville, PA 19426 “Skippack
Premises”:     P.O. Box 1213, Skippack, PA 19474 “Ballston Premises”:     75
Brookline Rd., Ballston Spa, NY 12020 “Trenton Premises”:     3600 Quakerbridge
Rd., Trenton, NJ 08619 “Fredericksburg Premises”:     5219 Plank Rd.,
Fredericksburg, VA 22407 “Sandston Premises”:     520 W. Williamsburg Rd.,
Sandston, VA 23150



--------------------------------------------------------------------------------

SCHEDULE 2.1

 

Peachtree Premises:

   $ 5,290,000   

Buford Premises:

   $ 2,500,000   

Jonesboro Premises:

   $ 2,440,000   

Ellenwood Premises:

   $ 2,260,000   

Marietta Premises:

   $ 2,620,000   

Collegeville Premises:

   $ 3,030,000   

Skippack Premises:

   $ 2,340,000   

Ballston Premises:

   $ 5,030,000   

Trenton Premises:

   $ 7,620,000   

Fredericksburg Premises:

   $ 4,180,000   

Sandston Premises:

   $ 6,720,000   